Exhibit 10.1

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of November 21, 2005 by
and among i2 Technologies, Inc., a Delaware corporation (the “Company”), and the
purchasers set forth on Schedule I hereto (each a “Purchaser” and collectively,
the “Purchasers”).

 

RECITALS

 

WHEREAS, the Company has authorized the issuance and sale of up to $86.25
million in aggregate principal amount of its 5% Senior Convertible Notes due
2015 (the “Notes”);

 

WHEREAS, the Company proposes, subject to the terms and conditions stated
herein, to issue and sell on the Closing Date (as defined below) (i) $75,000,000
in aggregate principal amount of the Notes to the Purchasers in the respective
amounts set forth opposite each Purchaser’s name in column (1) on Schedule I
hereto (the “Firm Notes”) and (ii) warrants, in substantially the form attached
hereto as Exhibit A (the “Warrants”) to acquire up to that number of additional
shares of Common Stock of the Company, par value $0.00025 per share (the “Common
Stock”) set forth opposite each Purchaser’s name in column (3) on Schedule I
hereto (as exercised, collectively, the “Warrant Shares”);

 

WHEREAS, the Company also proposes to issue and sell to the Purchasers up to an
additional $11,250,000 in aggregate principal amount of the Notes (the
“Additional Notes”) in the respective principal amounts set forth opposite each
Purchaser’s name in column (2) on Schedule I hereto, if and to the extent that
the Purchasers shall have determined to exercise the right to purchase such
Additional Notes granted to the Purchasers in Section 1(b) below;

 

WHEREAS, the Firm Notes and the Additional Notes will be issued pursuant to an
indenture substantially in the form attached as Exhibit B hereto (the
“Indenture”) to be dated as of the Closing Date by and between the Company and
JPMorgan Chase Bank, National Association, a national banking association
organized and existing under the laws of the United States, as Trustee (the
“Trustee”), and the Notes will be convertible into shares (the “Underlying
Securities”) of Common Stock on the terms, and subject to the conditions, set
forth in the Indenture;

 

WHEREAS, the Firm Notes, the Additional Notes, the Underlying Securities, the
Warrants and the Warrant Shares, collectively, are referred to herein as the
“Securities.”

 

WHEREAS, the offer and sale of the Securities will not be registered under the
Securities Act of 1933, as amended (together with the rules and regulations
promulgated thereunder, the “Securities Act”), in reliance on an exemption
therefrom; and



--------------------------------------------------------------------------------

WHEREAS, the Purchasers will be entitled to the benefits of a Registration
Rights Agreement substantially in the form attached as Exhibit C hereto covering
the Underlying Securities and the Warrant Shares to be dated as of the Closing
Date by and among the Company and the Purchasers (the “Registration Rights
Agreement” and, together with this Agreement, the Indenture, the Firm Notes, the
Additional Notes and the Warrants, the “Transaction Documents”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein and certain other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Agreement to Sell and Purchase.

 

(a) Firm Notes and Warrants. On the basis of the representations and warranties
contained in this Agreement, and subject to the terms and conditions of this
Agreement, the Company agrees to issue and sell to each Purchaser (i) the
respective principal amounts of Firm Notes set forth opposite such Purchaser’s
name in column (1) on Schedule I hereto and (ii) Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Purchaser’s name in
column (3) on Schedule I hereto, and each Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, severally and not jointly agrees to purchase from the
Company such respective principal amount of the Firm Notes and the Warrants at a
purchase price of one hundred percent (100%) of the principal amount of the Firm
Notes to be purchased by such Purchasers hereunder (the “Purchase Price”).

 

(b) Additional Notes. On the basis of the representations and warranties
contained in this Agreement, and subject to the terms and conditions of this
Agreement, the Company agrees to sell to each Purchaser, and each Purchaser
shall have the right to purchase, up to the principal amount of the Additional
Notes set forth opposite such Purchaser’s name in column (2) on Schedule I
hereto, with respect to each Purchaser (the “Option”). If purchased by a
Purchaser, the Additional Notes shall be sold at the Purchase Price plus accrued
interest, if any, from the Closing Date to the date of payment and delivery. To
exercise the Option, a Purchaser must so notify the Company in writing (the
“Option Exercise Notice”) on or before the sixtieth (60th) day after the Closing
Date (the “Option Expiration Date”) which Option Exercise Notice shall specify
the principal amount of the Additional Notes such Purchaser is purchasing
pursuant to the Option and the date on which the Additional Notes are to be
purchased. Such date may be the same as the Closing Date but not earlier than
the Closing Date. If such date is not the Closing Date, such date may not be
earlier than three (3) business days following the date of receipt by the
Company of such Option Exercise Notice nor later than five (5) business days
following the date of receipt by the Company of such Option Exercise Notice.

 

2



--------------------------------------------------------------------------------

2. Closing.

 

(a) Firm Notes and Warrants. Payment for the Firm Notes and the Warrants shall
be made severally by the Purchasers to the Company to an account specified in
writing by the Company to the Purchasers on or prior to the date hereof in
United States dollars in cash or other funds immediately available in New York
City against delivery to each Purchaser of the Firm Notes and the Warrants
purchased by such Purchaser at 10:00 a.m., New York City time, on November 23,
2005, or at such other time on the same or such other date as shall be mutually
agreed upon by the Company and the Purchasers purchasing more than fifty percent
(50%) of the aggregate principal amount of the Firm Notes to be purchased
hereunder. The time and date of such payment and delivery are hereinafter
referred to as the “Closing Date.”

 

(b) Additional Notes. Payment for the Additional Notes to be purchased pursuant
to any exercise of the Option shall be made by the Purchaser(s) purchasing the
Additional Notes to the Company by wire transfer of United States dollars in
cash or other funds immediately available in New York City, to an account
previously specified in writing by the Company to such Purchaser(s) at least one
(1) Business Day prior to the Option Closing Date (as defined below), against
delivery of such Additional Notes in the form specified by the applicable
Purchaser(s) in the applicable Option Exercise Notice at 10:00 a.m., New York
City time, on the date set forth in the Option Exercise Notice, or at such other
time on the same or on such other date, as may be mutually agreed upon by the
Company and such Purchaser(s). The time and date of each such payment and
delivery are hereinafter referred to as an “Option Closing Date.”

 

3. Representations and Warranties. The Company represents and warrants to the
Purchasers as of the Closing Date and each Option Closing Date, the following:

 

(a) Exchange Act Documents. The documents filed by the Company with the
Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Exchange Act”) since January 1, 2004 (as amended
or supplemented from time to time prior to the date hereof, including the
exhibits thereto, the “Exchange Act Documents”), when taken together, do not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(b) Financial Statements. Except as disclosed in the Exchange Act Documents,
(i) the financial statements included in the Exchange Act Documents present
fairly, in all material respects, the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates indicated and the
results of their operations and the changes in their consolidated cash flows for
the periods specified therein and (ii) said financial statements have been
prepared in conformity with generally accepted accounting principles and
practices (“GAAP”) applied on a consistent basis, except as indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Rule
10-01 of Regulation S-X promulgated by the SEC.

 

3



--------------------------------------------------------------------------------

(c) Absence of Material Adverse Effect. Since the Company’s Quarterly Report on
Form 10-Q filed with the SEC on November 9, 2005 (the “Latest 10-Q”), there has
not been any Material Adverse Change affecting the Company and its consolidated
subsidiaries considered as a single enterprise. As used in this Agreement,
“Material Adverse Change” or “Material Adverse Effect” means any change or
effect that would be materially adverse to the business, properties, condition
(financial or otherwise) or results of operations of the Company and its
consolidated subsidiaries considered as a single enterprise, or to the ability
or authority of the Company to consummate the transactions contemplated hereby
and by the other Transaction Documents on the terms set forth herein or therein,
provided, that any reduction in the market price or trading volume of the
Company’s publicly traded common stock shall not, in any event, be deemed to
constitute a Material Adverse Change or a Material Adverse Effect (it being
understood that the foregoing shall not prevent a person from asserting that any
underlying cause of such reduction independently constitutes such a Material
Adverse Change or Material Adverse Effect).

 

(d) Absence of Certain Changes. Since the Latest 10-Q, there has not been any
(i) material change in the capital stock or long-term debt of the Company or
(ii) issuance of any options or warrants for the purchase of capital stock of
the Company, securities convertible into or exercisable or exchangeable for
capital stock of the Company or rights to purchase capital stock of the Company,
except for changes or issuances occurring in the ordinary course of business and
changes in outstanding Common Stock resulting from transactions relating to
employee benefit plans or dividend reinvestment, stock option, stock award and
stock purchase plans. Except as disclosed in the Current Report on Form 8-K
filed by the Company on November 18, 2005 (the “Recent Report”), since the
Latest 10-Q, the Company has not entered into any transaction or agreement that
has or would be reasonably likely to have a Material Adverse Effect on the
Company and its subsidiaries, taken as a whole. Since the Latest 10-Q, the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock. The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have
knowledge that its creditors intend to initiate involuntary bankruptcy
proceedings or knowledge of any fact which would reasonably lead a creditor to
do so. The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby will not be, Insolvent (as defined below). For
purposes of this Section 3(d), “Insolvent” means (i) the present fair saleable
value of the Company’s assets is less than the amount required to pay the
Company’s known liabilities and identified contingent liabilities, (ii) the
Company is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or
(iii) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted.

 

(e) Organization and Qualification. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and authority to own or lease its
properties and conduct its business as described in the Exchange Act Documents,
and has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other

 

4



--------------------------------------------------------------------------------

jurisdiction in which it owns or leases properties, or conducts its business in
a manner or to an extent that would require such qualification, other than such
failures to be so qualified or in good standing as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(f) Subsidiaries. Each “significant subsidiary” (as such term is defined in Rule
1-02 of Regulation S-X) of the Company has been duly organized and is validly
existing as a corporation in good standing under the laws of the jurisdiction in
which it is chartered or organized with full power and authority to own or
lease, as the case may be, and to operate its properties and conduct its
business as currently operated and conducted, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure so to
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Effect; all the issued and outstanding shares of
capital stock of each such subsidiary have been duly authorized and validly
issued, are fully paid and non-assessable and are owned, directly or indirectly,
by the Company.

 

(g) Authorization; Enforcement; Validity. The Company has full corporate power
and authority to enter into the Transaction Documents to which it is a party and
to perform and discharge its obligations thereunder, including, without
limitation, issuance of the Firm Notes, the Additional Notes and the Warrants
and the reservation for issuance and the issuance of the Underlying Securities
and the Warrant Shares; each Transaction Document to which it is a party has
been duly authorized by the Company’s Board of Directors, and no further consent
or authorization is required by the Company, its board of directors or its
stockholders, other than (i) such consents or authorizations as have been
obtained prior to the execution of this Agreement and (ii) the Stockholder
Approval (as such term is defined in the Indenture); each Transaction Document
to which it is a party has been duly executed and delivered by or on behalf of
the Company and constitutes the legal, valid and binding obligations of the
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
materiality, commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto that have not
been previously waived.

 

(h) Capitalization. The authorized, issued and outstanding capital stock of the
Company is as set forth in the Latest 10-Q except for changes in outstanding
Common Stock resulting from transactions relating to employee benefit plans or
dividend reinvestment, stock option, stock award and stock purchase plans.
Except for this Agreement and the Registration Rights Agreement or stock
purchase plans, there are no contracts, commitments, agreements, arrangements,
understandings or undertakings of any kind to which the Company is a party, or
by which it is bound, granting to any person the right to require the Company to
file a registration statement under the Securities Act with respect to the
Common

 

5



--------------------------------------------------------------------------------

Stock or requiring the Company to include any Common Stock with the Underlying
Securities and the Warrant Shares registered pursuant to any registration
statement that have not been previously waived. The shares of Common Stock
outstanding on the date hereof have been duly authorized and are validly issued,
fully paid and non-assessable.

 

(i) Issuance of Firm Notes, Additional Notes and Warrants. The Firm Notes, the
Additional Notes and the Warrants have been duly authorized by the Company, and
when duly executed, authenticated, issued and delivered as provided in the
Indenture and the other Transaction Documents (assuming due authentication of
the Firm Notes and the Additional Notes by the Trustee) and paid for as provided
herein and therein will be free from all taxes, liens and charges with respect
to the issuance thereof and will constitute legal, valid and binding obligations
of the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and to general principles of equity, including principles of
materiality, commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

(j) Issuance of Underlying Securities and Warrant Shares. Upon issuance and
delivery of the Firm Notes, the Additional Notes and the Warrants in accordance
with this Agreement and the Indenture, the Firm Notes and the Additional Notes
will be convertible at the option of the holder thereof into the Underlying
Securities in accordance with the terms of the Indenture and the Warrants will
be exercisable at the option of the holder thereof into Warrant Shares in
accordance with the terms of the Warrants; the Underlying Securities initially
issuable upon conversion of the Notes and the Warrant Shares initially issuable
upon exercise of the Warrants have been duly authorized and reserved for
issuance and, when issued upon conversion or exercise, as the case may be, of
the Notes and the Warrants, as applicable, in accordance with the terms of the
Indenture and the Warrants, as applicable, will be validly issued, fully paid
and non assessable, and the issuance of the Underlying Securities and the
Warrant Shares will not be subject to any preemptive or similar rights and will
be free from all taxes, liens or charges with respect to the issuance thereof.

 

(k) No Conflicts. The issuance and sale of the Firm Notes, the Additional Notes
and the Warrants and the issuance by the Company of the Underlying Securities
upon conversion of the Securities and the issuance of the Warrant Shares upon
exercise of the Warrants, the execution and delivery by the Company of the
Transaction Documents and the performance by the Company of all its obligations
and the consummation of the transactions herein and therein contemplated, will
not (i) result in a breach of any of the terms or provisions of, constitute a
default (with or without the giving of notice or the passage of time or
otherwise) under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject except, in each case, for such
conflicts, breaches, defaults, liens, charges or encumbrances which

 

6



--------------------------------------------------------------------------------

would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (ii) result in any violation of the provisions of the
Certificate of Incorporation or the Bylaws of the Company, or (iii) result in
any violation of any material applicable law or statute or any order, rule or
regulation of any court or governmental agency or of any self-regulatory agency
or body having jurisdiction over the Company or any of its properties; and no
consent, approval, authorization, order, license, registration or qualification
of or with any such court or governmental agency or of any self-regulatory
agency or body is required for the issuance and sale of the Securities or the
consummation by the Company of the transactions contemplated by any of the
Transaction Documents, except such consents, approvals, authorizations, orders,
licenses, registrations or qualifications as may be required under state
securities or Blue Sky Laws in connection with the purchase of and any
distribution of the Securities by the Purchasers or under the Securities Act
with respect to the registration of the Underlying Securities and the Warrant
Shares pursuant to the terms of the Registration Rights Agreement.

 

(l) Absence of Litigation. Except as disclosed in the Exchange Act Documents,
there are no legal or governmental investigations, actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against or affecting the
Company or any of its properties or to which the Company is or may be a party or
to which any property of the Company is or may be the subject that, if
determined adversely to the Company, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(m) No Integrated Offering. Neither the Company, nor any affiliate (as defined
in Rule 501(b) of Regulation D under the Securities Act) of the Company or any
person acting on its or their behalf, has directly, or through any agent, sold,
offered for sale, solicited offers to buy, or otherwise approached or negotiated
with, any person in respect of, any security (as defined in the Securities Act)
that is or will be integrated with the sale of the Securities in a manner that
would require (i) the registration under the Securities Act of the issuance of
any of the Securities contemplated hereby or (ii) the approval of the
stockholders of the Company in accordance with the rules and regulations of the
Nasdaq National Market (the “Principal Market”).

 

(n) No General Solicitation. None of the Company, any affiliate of the Company
or any person acting on its or their behalf has offered or sold any of the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising in the United States.

 

(o) Securities Act and Trust Indenture Act. Assuming the accuracy of the
representations and warranties of the Purchasers contained in Section 4 hereof
and the Purchasers’ compliance with the agreements set forth therein, it is not
necessary in connection with the offer, issuance, sale and delivery of the
Securities in the manner contemplated by this Agreement and the other
Transaction Documents to register the offer or sale of any of the

 

7



--------------------------------------------------------------------------------

Securities under the Securities Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(p) Placement Agent. Except for its engagement letter with J.P. Morgan
Securities Inc. dated October 6, 2005, neither the Company nor its subsidiaries
is a party to any contract, agreement or understanding with any person that
would reasonably be expected to give rise to a valid claim against the Company
or the Purchasers for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

 

(q) Manipulation of Price. Neither the Company, nor any of its subsidiaries nor
any of their officers or directors or any of their affiliates has taken or will
take, directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or that caused or resulted
in, or that might in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company in
violation of the Securities Act, the Exchange Act or any other applicable
securities laws.

 

(r) Listing. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and is listed on the Principal Market, and the Company has not
taken any action designed to or reasonably likely to result in the termination
of the registration of the Common Stock under the Exchange Act or delisting of
the Common Stock from the Principal Market. Since July 21, 2005, (i) the Common
Stock has been designated for quotation on the Principal Market, (ii) trading in
the Common Stock has not been suspended by the SEC or the Principal Market,
other than temporary trading halts effected by the Principal Market following
the Company’s public release of material news and (iii) no executive officer of
the Company has received any communication, written or oral, from the SEC or the
Principal Market threatening the suspension or delisting of the Common Stock
from the Principal Market.

 

(s) Tax Status. The Company and each of its subsidiaries (i) has filed all
material federal, state, local and foreign tax returns, reports and declarations
required by any jurisdiction to which it is subject and (ii) has paid all taxes
that are material in amount shown or determined to be due in the returns,
reports and declarations filed by them and all assessments received by them or
any of them to the extent that such taxes have become due and are not being
contested in good faith and for which adequate reserves have been provided; and
there is no tax deficiency in any material amount which has been or, to the
Company’s knowledge, might reasonably be expected to be asserted or threatened
against the Company and the Company is not aware of any reasonable basis for any
such claim.

 

(t) Labor Relations. (i) Except as disclosed in the Exchange Act Documents, no
labor disputes exist with employees of the Company except for such disputes as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and the Company is not aware that any key employee or
significant group of employees of the Company plans to terminate employment with
the Company and (ii) the Company and its subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of

 

8



--------------------------------------------------------------------------------

employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect. None of the Company’s or its subsidiaries’
employees is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company nor any of its subsidiaries is a party
to a collective bargaining agreement; provided, however, that, notwithstanding
the foregoing, the employees of the Company’s German subsidiaries have formed a
workers counsel.

 

(u) Environmental Laws. Except as disclosed in the Exchange Act Documents, to
the Company’s knowledge, the Company is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health or the environment or imposing liability or
standards of conduct concerning any Hazardous Material (collectively,
“Environmental Laws”), except where such non-compliance with Environmental Laws
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The term “Hazardous Material” means (1) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, (2) any “hazardous waste” as defined by
the Resource Conservation and Recovery Act, as amended, (3) any petroleum or
petroleum product, (4) any polychlorinated biphenyl, and (5) any pollutant or
contaminant or hazardous, dangerous, or toxic chemical, material, waste or
substance regulated under or within the meaning of any other Environmental Law.

 

(v) Intellectual Property. (i) The Company or its subsidiaries own or possess
the right to use the patents, patent licenses, trademarks, service marks, trade
names, copyrights and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) (collectively, the “Intellectual Property”) reasonably necessary to
carry on the business conducted by the Company and its subsidiaries, taken as a
whole, as described in the Exchange Act Documents, except to the extent that the
failure to own or possess the right to use such Intellectual Property would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) all of such patents, registered trademarks and registered
copyrights owned by the Company or its subsidiaries have been duly registered
in, filed in or issued by the United States Patent and Trademark Office, the
United States Registrar of Copyrights or the corresponding offices of other
jurisdictions, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, (iii) all material licenses or other
material agreements under which (1) the Company or any of its subsidiaries is
granted rights in Intellectual Property, other than Intellectual Property
generally available on commercial terms from other sources, and (2) the Company
or any of its subsidiaries has granted rights to others in Intellectual Property
owned or licensed by the Company, are in full force and effect and there is no
default by the Company or its subsidiaries or, to the Company’s knowledge, the
other parties thereto, except for such failures to be in full force and effect
and such defaults as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (iv) the Company has not
received any notice of infringement of or conflict with asserted rights of
others with respect to any Intellectual Property, except for notices the content
of which if accurate would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and

 

9



--------------------------------------------------------------------------------

(v) the Company and its subsidiaries do not have and, to the Company’s
knowledge, none of its and their employees have any agreements or arrangements
with any persons other than the Company or its subsidiaries related to
confidential information or trade secrets of such persons other than such
agreements that would not restrict the Company and its subsidiaries from
conducting their business as described in the Exchange Act Documents to an
extent that would reasonably be expected to result in a Material Adverse Effect.

 

(w) Permits. The Company and each of its subsidiaries, taken together, have
(i) made all filings, applications and submissions required by, and possesses
all approvals, licenses, certificates, clearances, consents, exemptions, orders,
permits and other authorizations required to be issued by, the appropriate
federal, state or foreign regulatory authorities (collectively, “Permits”) in
order for the Company and its subsidiaries to conduct their business, except for
such Permits for which the failure to obtain would not reasonably be expected to
have a Material Adverse Effect, and are in compliance in all material respects
with the terms and conditions of all such Permits; all such Permits held by the
Company and its subsidiaries are valid and in full force and effect; there is no
pending or, to the Company’s knowledge, threatened action, suit, claim or
proceeding that may cause any such Permit to be limited, revoked, cancelled,
suspended, modified or not renewed and neither the Company nor its subsidiaries
has received any notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit that,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding would reasonably be expected to have a Material Adverse Effect and
(ii) such licenses, franchises, permits, authorizations, approvals and orders of
and from governmental and regulatory officials and bodies as are, to the
Company’s knowledge, reasonably necessary to own or lease and operate the
properties and conduct the business of the Company and its subsidiaries, taken
as a whole, on the date hereof.

 

(x) Title. (i) The Company has good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by it
that is material to the business of the Company and its subsidiaries, in each
case free and clear of all liens, encumbrances and defects, except such as do
not materially affect the value of such property, do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries or would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and (ii) any real property and
buildings held under lease by the Company and its subsidiaries are held by it
under valid, subsisting and enforceable leases with such exceptions as do not
interfere with the use made and proposed to be made of such property and
buildings by the Company or as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(y) ERISA. (i) The Company is in compliance with all presently applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”),
except where the failure to be in such compliance would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; (ii) no
“reportable event” (as defined in ERISA) has

 

10



--------------------------------------------------------------------------------

occurred with respect to any “pension plan” (as defined in ERISA) for which the
Company is required to provide notice under Section 4043 of ERISA and would have
any liability, except where such liability would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
(iii) except for matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (a) with respect to
any “pension plan” (other than a “multiemployer plan” (as defined in ERISA)),
the Company has not incurred and does not expect to incur liability under Title
IV of ERISA with respect to termination of, or withdrawal from, such “pension
plan,” or under Section 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”), and (b) with respect to any “pension plan” that is a “multiemployer
plan,” the Company has not received notice that the Company has incurred
liability under Title IV of ERISA with respect to termination of, or withdrawal
from, such “pension plan,” or under Section 412 or 4971 of the Code; (iv) except
where the failure to be in such compliance would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each
“pension plan” (other than a “multiemployer plan”) for which the Company would
have any liability that is intended to be qualified under Section 401(a) of the
Code is so qualified in all material respects and nothing has occurred, whether
by action or by failure to act, which would reasonably be expected cause the
loss of such qualification; and (v) except where the failure to be in such
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, no non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) or “accumulated
funding deficiency” (as defined in section 302 of ERISA) has occurred with
respect to any “pension plan” (other than a “multiemployer plan”) for which the
Company would have any liability.

 

(z) OSHA. Other than as disclosed in the Exchange Act Documents, to the
Company’s knowledge, the Company and each of its subsidiaries is in compliance
with any and all applicable Occupational Safety and Health Administration
standards and requirements (the “OSHA Laws”), except where such non-compliance
with OSHA Laws would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(aa) Investment Company. Neither the Company nor any of its subsidiaries is,
and, after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof, will not be, required to register as an
“investment company” or an entity controlled by an investment company as such
term is defined in the Investment Company Act of 1940, as amended.

 

(bb) Regulation U. The Company does not own, and has no present intention to
acquire, and the proceeds of the sale of the Securities will not be used to buy
or carry, any margin stock (as defined in Regulation U of the Board of Governors
of the Federal Reserve System (12 CFR 207).

 

(cc) Independent Accountants. Deloitte & Touche LLP, who have certified the
consolidated financial statements of the Company as of December 31, 2004, is an
independent registered public accounting firm within the meaning of the
Securities Act.

 

11



--------------------------------------------------------------------------------

(dd) Internal Controls. The Company and each of its subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and the Company maintains a system of “disclosure
controls and procedures” (as such term is defined in Rule 13a-15(e) under the
Exchange Act).

 

(ee) Sarbanes-Oxley Act. The Company and its executive officers and directors,
in their capacities as such, are in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002, including Section 402
related to loans and Sections 302 and 906 related to certifications.

 

(ff) Ranking of Firm Notes and Additional Notes. None of the existing
indebtedness of the Company for borrowed money is or will rank senior to the
Firm Notes or the Additional Notes in right of payment, whether in respect of
payment of interest or upon liquidation or dissolution or otherwise, except to
the extent that the Securities will be effectively junior to the obligations of
the Company owing pursuant to that certain revolving letter of credit line from
JPMorgan Chase Bank, National Association, effective from April 28, 2005 to
May 1, 2006, as the same may be amended and/or extended from time to time, but
only to the extent of the value of the assets securing such obligations.

 

(gg) Form S-3 Eligibility. The Company is eligible to register the Underlying
Securities and the Warrant Shares for resale by the Purchasers using Form S-3
promulgated under the Securities Act.

 

(hh) Rule 144A. The Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

 

(ii) Rights Agreement. Except for that certain Rights Agreement, dated as of
January 17, 2002 and amended on April 27 and April 28, 2004, between the Company
and Mellon Investor Services LLC, the Company has not adopted a stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company.

 

(jj) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any such subsidiary believes that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be

 

12



--------------------------------------------------------------------------------

necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

 

(kk) Foreign Corrupt Practices Act. Neither the Company, nor any of its
subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its subsidiaries has, in the course of its
actions for, or on behalf of, the Company (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

Each Purchaser acknowledges and agrees that the Company has not made and does
not make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.

 

4. Representations and Warranties of the Purchasers. Each Purchaser severally
represents and warrants to the Company only as to itself, as of the Closing Date
and each Option Closing Date for such Purchasers, the following:

 

(a) Accredited Investor Status. Such Purchaser is knowledgeable, sophisticated
and experienced in business and financial matters and qualifies as an
“accredited investor” as defined in Rule 501(a) of Regulation D and as a
“qualified institutional buyer” under Regulation 144A. Such Purchaser is
experienced in evaluating investments in companies such as the Company.

 

(b) Information. Such Purchaser has been afforded access to information about
the Company and the financial condition, results of operations, business,
property and management of the Company sufficient to enable it to evaluate its
investment in the Securities; such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company; such Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser, its advisors or representatives, if any, shall
modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained herein.

 

(c) Investment Risk. Such Purchaser understands that its investment in the
Securities involves a high degree of risk. Such Purchaser is able to bear the
economic risk of its investment in the Securities for an indefinite period of
time, and is presently able to afford the complete loss of such investment.

 

(d) No Public Sale or Distribution. Such Purchaser is acquiring the Securities
in the ordinary course of business solely for its own account and not as a
nominee or agent for any other person and not with a view to any distribution
thereof that violates the

 

13



--------------------------------------------------------------------------------

Securities Act or the securities laws of any State of the United States or any
applicable jurisdiction; provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. Such Purchaser does not
presently have any intention, or any agreement or understanding, directly or
indirectly, with any person, to distribute any of the Securities.

 

(e) Validity; Enforcement. Such Purchaser was duly organized or formed and is a
validly existing organization in good standing under the laws of its
jurisdiction of organization, with power and authority to execute and deliver
this Agreement and the Registration Rights Agreement and perform its obligations
hereunder and thereunder; and this Agreement and the Registration Rights
Agreement and the transactions contemplated hereby and thereby have been duly
authorized by such Purchaser. Assuming due authorization, execution and delivery
by the Company, each of this Agreement and the Registration Rights Agreement
constitutes a legally valid and binding agreement of such Purchaser, enforceable
against the Purchaser in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance or transfer, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and to general principles of equity, including principles of materiality,
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

(f) Residency. Such Purchaser is a resident of that jurisdiction specified in
its address for notices set forth below the signature of the Purchaser where it
appears on the signature page of this Agreement. Such Purchaser was not formed
for the specific purpose of acquiring the Securities.

 

(g) Source of Funds. Such Purchaser is not acquiring the Securities with assets
of any “employee benefit plan” (within the meaning of Section 3(3) of ERISA)
that is subject to Title I of ERISA or Section 4975 of the Code.

 

(h) Beneficial Ownership. Assuming the capitalization of the Company set forth
in its most recent Exchange Act Document, such Purchaser, together with its
“affiliates” (as defined in Rule 13d-3 promulgated under the Securities Act), is
the beneficial owner (as defined in Rule 13d-3 promulgated under the Exchange
Act) of not more than 4.99% of the outstanding shares of Common Stock
immediately after the purchase of the Securities hereunder.

 

(i) Broker/Dealer Status. Such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act.

 

(j) Independent Evaluation. Such Purchaser has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and the Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.

 

14



--------------------------------------------------------------------------------

(k) No Short Sales. Such Purchaser has not purchased any shares of Common Stock,
engaged in any short selling of the Company’s securities, or established or
increased any “put equivalent position” as defined in Rule 16(a)-1(h) under the
Exchange Act, with respect to the Common Stock (collectively, a “Short Sale”),
since the date and time that it was contacted by J.P. Morgan Securities Inc.
with respect to the transactions contemplated by this Agreement. Such Purchaser
agrees that it will not effect any Short Sale until the 8-K Filing (as defined
below) has been made; provided, however, that, with respect to Deutsche Bank AG
London, for the purposes of this Section 4(k), a “security-based swap
agreement,” as defined in Section 206B of the Gramm-Leach-Bliley Act, shall not
be considered a short sale or “put equivalent position.”

 

(l) Financing. Such Purchaser has, and will have at Closing, immediately
available funds in U.S. dollars (through cash or cash equivalents and existing
committed credit arrangements) sufficient to pay the Purchase Price for the Firm
Notes to be purchased by such Purchaser and any other amounts payable pursuant
to this Agreement and to consummate the transactions contemplated by, and
otherwise satisfy the obligations of such Purchaser under, this Agreement.

 

(m) Certain Exemptions. Such Purchaser understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act and state securities and Blue
Sky laws and that the Company is relying upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(n) Legends. Such Purchaser understands that the certificates or other
instruments representing the Notes and the Warrants and, until such time as the
resale of the Underlying Securities and the Warrant Shares have been registered
under the Securities Act as contemplated by the Registration Rights Agreement,
the stock certificates representing the Underlying Securities and the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates, certificates or other instruments):

 

THIS SECURITY [AND THE SHARES OF COMMON STOCK ISSUABLE UPON
[EXERCISE/CONVERSION] OF THIS SECURITY [HAVE/HAS] NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS SECURITY[, THE SHARES OF COMMON STOCK ISSUABLE
UPON [EXERCISE/CONVERSION] OF THIS SECURITY] NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION

 

15



--------------------------------------------------------------------------------

OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”) WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
HEREOF AND THE LAST DATE ON WHICH i2 TECHNOLOGIES, INC. OR ANY AFFILIATE OF i2
TECHNOLOGIES, INC. WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH
SECURITY) ONLY (A) TO i2 TECHNOLOGIES, INC. OR ANY PARENT OR SUBSIDIARY THEREOF,
(B) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO i2 TECHNOLOGIES, INC.’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE
DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO IT. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF
THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.

 

THE HOLDER OF THIS SECURITY IS ENTITLED TO THE BENEFITS OF A REGISTRATION RIGHTS
AGREEMENT AND, BY ITS ACCEPTANCE HEREOF, AGREES TO BE BOUND BY AND TO COMPLY
WITH THE PROVISIONS OF SUCH REGISTRATION RIGHTS AGREEMENT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, unless otherwise required by state securities laws, (i) while a
registration statement covering the

 

16



--------------------------------------------------------------------------------

resale of such Securities under the Securities Act is effective, (ii) in
connection with a sale, assignment or other transfer, provided such holder
provides the Company with an opinion of counsel, reasonably acceptable to the
Company, the form and substance of which shall be reasonably satisfactory to the
Company, to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the applicable requirements of the
Securities Act , (iii) if such holder provides the Company with reasonable
assurance that the Securities can be sold, assigned or transferred pursuant to
paragraph (k) of Rule 144 or (iv) following any sale of such Securities pursuant
to Rule 144.

 

(o) No Brokers. Such Purchaser is not a party to any contract, agreement or
understanding with any person that would reasonably be expected to give rise to
a valid claim against the Company or the Purchasers for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

The Company acknowledges and agrees that the Purchasers have not made, and do
not make, any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 4.

 

5. Covenants of the Company. The Company covenants and agrees with the
Purchasers as follows:

 

(a) Listing. The Company shall promptly secure the listing of all of the
Underlying Securities and the Warrant Shares upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all Underlying Securities and the Warrant Shares from time to time
issuable under the terms of the Transaction Documents. The Company shall use
reasonable best efforts to maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.

 

(b) Blue Sky. The Company shall qualify the Securities for offering and sale
under the applicable securities laws of such states as any Purchaser may
reasonably designate and will continue such qualifications in effect so long as
required for the resale of the Securities; provided that the Company will not be
required to qualify as a foreign corporation or file a general consent to
service of process in any such state.

 

(c) Fees and Expenses. Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, the Company shall pay
or cause to be paid all fees, costs and expenses incident to the performance of
its obligations hereunder, including without limiting the generality of the
foregoing, all fees, costs and expenses (i) incident to the preparation,
issuance, execution, authentication and delivery of the Securities, including
any expenses of the Trustee, (ii) payable to rating agencies in connection with
any rating of the Notes, (iii) incurred in connection with the qualification of
the Securities for sale

 

17



--------------------------------------------------------------------------------

under state securities laws, (iv) in connection with the approval of the
Underlying Securities and the Warrant Shares for listing on the Principal
Market, (v) in connection with the admission for trading of the Notes on any
securities exchange or inter-dealer quotation system (as well as in connection
with the admission of the Notes for trading in the Private Offering, Resales and
Trading through Automatic Linkages (“PORTAL”) system of the National Association
of Securities Dealers, Inc. (“NASD”) or any appropriate market system),
(vi) related to any filing with the Principal Market and (vii) in connection
with satisfying its obligations under Section 5(a). In addition to the foregoing
(and without duplication), the Company agrees to pay each Purchaser their
reasonable and documented out-of-pocket expenses incurred in connection with the
negotiation, due diligence and documentation of the Transaction Documents and
the transactions contemplated thereby (“Transaction Expenses”); provided, that
the maximum amount of Transaction Expenses that the Company shall be obligated
to pay to Highbridge International LLC shall not exceed $200,000 (the
“Highbridge Expense Cap”) and the maximum amount of Transaction Expenses that
the Company shall be obligated to pay to the other Purchasers shall not exceed
$100,000 in the aggregate (the “Transaction Expense Cap”), which Transaction
Expense Cap shall be allocated pro rata among the Purchasers (other than
Highbridge International LLC) based upon the principal amount of the Securities
purchased by each such other Purchaser relative to the principal amount of all
Securities purchased by the Purchasers (other than Highbridge International LLC)
in the aggregate (the “Purchaser’s Pro Rata Amount”); provided further, that if
the aggregate Transaction Expenses incurred by the Purchasers exceeds the
collective amount of the Highbridge Expense Cap and the Transaction Expense Cap,
the Company shall be obligated to pay to Highbridge International LLC the full
amount of its Transaction Expenses (up to and subject to the Highbridge Expense
Cap) and to pay each such other Purchaser such Purchaser’s Pro Rata Amount of
the Transaction Expense Cap. Except as expressly set forth in this Section 5(c)
and in Sections 8 and 11, the Company shall have no obligation to pay any costs
and expenses of the Purchasers (except as set forth in the Registration Rights
Agreement).

 

(d) Regulation M. The Company shall not take any action prohibited by Regulation
M under the Exchange Act in connection with the issuance of the Securities
contemplated hereby.

 

(e) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of Regulation D, including: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
medium or broadcast over television or radio; and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

(f) Integration. None of the Company, any of its affiliates (as defined in Rule
501(b) under the Securities Act) or any person acting on behalf of the Company
or such affiliate will sell, offer for sale or solicit offers to buy, or
otherwise approach or negotiate with,

 

18



--------------------------------------------------------------------------------

any person in respect of any security (as defined in the Securities Act) which
will be integrated with the sale of the Securities in a manner which would
require the registration under the Securities Act of the Securities or require
stockholder approval under the rules and regulations of the Principal Market,
and the Company will take all action that is appropriate or necessary to assure
that its offerings of other securities will not be integrated for purposes of
the Securities Act or the rules and regulations of the Principal Market with the
issuance of Securities contemplated hereby.

 

(g) Reservation of Shares. The Company shall reserve and keep available at all
times, free of pre-emptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to satisfy all obligations to issue the
Underlying Securities and the Warrant Shares upon conversion or exercise of the
Firm Notes, the Additional Notes or the Warrants, as applicable.

 

(h) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital purposes, including the repayment of outstanding
indebtedness of the Company. No part of the proceeds from the sale of the
Securities hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 207), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation U.

 

(i) Disclosure of Transactions and Other Material Information. The Company shall
file a current report on Form 8-K (the “8-K Filing”) on or before 8:30 a.m., New
York City time, on the first business day following the date hereof, in the form
required by the Exchange Act, relating to the transactions contemplated by the
Transaction Documents and attaching the material Transaction Documents, or forms
thereof, as exhibits to such filing. At the time of the 8-K Filing, the Company
shall not have provided any Purchaser with any material, nonpublic information
that is not disclosed in the 8-K Filing.

 

(j) Material Non Public Information. Other than as set forth in the 8-K Filing,
the Company covenants and agrees that neither it nor any other person or entity
acting on its behalf has provided or will provide any Purchaser or its agents or
counsel with any information that constitutes material non-public information,
unless prior thereto such Purchaser shall have executed a written agreement
regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchasers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

 

(k) Listing. The Company agrees that (i) if the Company applies to have the
Common Stock traded on any other national or regional securities exchange other
than the Principal Market (a “Trading Market”), it will include in such
application the Underlying Securities and the Warrant Shares and will take such
other action as is necessary or desirable to

 

19



--------------------------------------------------------------------------------

cause the Underlying Securities and the Warrant Shares to be listed on such
other Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.

 

(l) PORTAL. The Company will cause the Notes to be eligible for trading on
PORTAL.

 

(m) Series B Preferred Rights. The Company agrees that it will not (i) amend the
antidilution provisions of its Certificate of Designations of 2.5% Series B
Convertible Preferred Stock, including, without limitation, Sections 5(b)(iii)
and 5(b)(iv) thererof or (ii) grant any additional antidilution or similar
rights to the holders of the 2.5% Series B Convertible Preferred Stock for any
reason without the consent of the Purchasers of more than fifty percent (50%) of
the aggregate principal amount of the Notes at the time outstanding (the
“Majority Holders”).

 

6. Conditions to the Purchasers’ Obligations. The obligation of each Purchaser
hereunder to purchase the Firm Notes and the Warrants on the Closing Date is
subject to the performance by the Company of its obligations hereunder and to
the following additional conditions:

 

(a) the representations and warranties of the Company set forth in Section 3
above are true and correct in all material respects (except for those
representations and warranties already qualified by materiality, which such
representations and warranties shall be true and correct in all respects) on and
as of the Closing Date as if made on and as of the Closing Date and the Company
shall have complied in all material respects with all agreements and all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date;

 

(b) the Purchasers shall have received on and as of the Closing Date a
certificate of an executive officer of the Company, with specific knowledge
about the Company’s financial matters, reasonably satisfactory to the
Purchasers, to the effect set forth in Section 6(a) above and to the further
effect that except as disclosed in the Exchange Act Documents filed as of the
date hereof, there has not occurred any Material Adverse Change since the date
of the Latest 10-Q;

 

(c) Dechert LLP, special counsel for the Company, shall have furnished to the
Purchasers their written opinion, dated the Closing Date, in substantially the
form attached hereto as Exhibit D;

 

(d) subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any downgrading, nor shall any
public notice have been given of (i) any intended downgrading or (ii) any review
or possible change that does not indicate an improvement in the rating accorded
any securities of or guaranteed by

 

20



--------------------------------------------------------------------------------

the Company by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;

 

(e) subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall have been no suspension or material limitation of
trading in the Common Stock on the Principal Market;

 

(f) the Company shall have duly executed each of the other Transaction
Documents;

 

(g) the Company shall have delivered to the Purchasers a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) business days of the Closing Date;

 

(h) the Company shall have delivered to the Purchasers a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the State of Texas as of a date within ten (10) business days of the Closing
Date;

 

(i) the Notes shall have been approved for trading on PORTAL, subject only to
notice of issuance at or prior to the time of purchase;

 

(j) the Company shall have obtained all governmental, regulatory or third-party
consents and approvals, if any, necessary to be obtained prior to the Closing
Date for the sale of the Securities;

 

(k) the Company shall have delivered to the Purchaser such other documents
relating to the transactions contemplated by this Agreement as the Purchaser or
its counsel may reasonably request;

 

(l) each other Purchaser shall have purchased from the Company the Firm Notes in
the aggregate principal amounts and the Warrants for the number of Warrant
Shares set forth opposite each such Purchaser’s name in column (1) and column
(3), respectively, on Schedule I hereto; and

 

(m) the Company shall have delivered to such Purchasers a certificate, executed
by the Secretary of the Company dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(g) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Purchaser, (ii) the
Certificate of Incorporation, as in effect at the Closing, and (iii) the Bylaws,
as in effect at the Closing.

 

If it elects to exercise the Option, the obligation of a Purchaser to purchase
the Additional Notes hereunder on an Option Closing Date is subject to the same
conditions as are set forth above in clauses (a)-(m) with respect to the Firm
Notes and the Warrants, provided that each reference to

 

21



--------------------------------------------------------------------------------

the Closing Date in this Section 6 shall, with respect to the closing of the
sale of any of the Additional Notes, be deemed to be a reference to the
applicable Option Closing Date.

 

7. Conditions to the Company’s Obligations. The obligations of the Company
hereunder to issue and sell the Firm Notes and the Warrants to each Purchaser on
the Closing Date, or the Additional Notes to any Purchaser on its Option Closing
Date, as applicable, are subject to the performance by the Purchasers of all of
their obligations hereunder, the accuracy in all material respects of the
representations and warranties of the Purchasers contained herein on and as of
the Closing Date, or such Option Closing Date, as applicable, as if made on and
as of the Closing Date, or the Option Closing Date, as applicable, and the due
execution by the Purchasers of all other Transaction Documents to which the
Purchasers are parties.

 

8. Indemnity and Contribution. The Company agrees to indemnify and hold harmless
each Purchaser and each of their respective directors, officers, employees,
members, representatives and agents and each person, if any, who controls each
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, an “Indemnified Person”), from and against
any and all losses, claims, damages, penalties, fees and liabilities
(collectively, “Losses”), as incurred, including, without limitation, the
reasonable legal fees and other reasonable expenses of one counsel (in addition
to any local counsel) incurred (irrespective of whether any such Indemnified
Person is a party to the action for which indemnification hereunder is sought)
in connection with any suit, action or proceeding or any claim, as incurred, as
a result of, or arising out of or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or (c) any cause of action, suit
or claim brought or made against such Indemnified Person by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from the execution, delivery or
performance by the Company of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; provided
that the Company shall not be required to indemnify any of the Indemnified
Persons to the extent Losses arise or result from a material misrepresentation
or material breach of any representation or warranty made by such Purchaser or
Indemnified Person contained in the Transaction Documents, or a material breach
of any covenant, agreement or obligation by such Purchaser or Indemnified Person
contained in the Transaction Documents.

 

If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any
Indemnified Person, such Indemnified Person shall promptly notify the person
against whom such indemnity may be sought (the “Indemnifying Person”) in
writing, and the Indemnifying Person, upon request of the Indemnified Person,
shall retain one counsel (in addition to any local counsel) reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Indemnifying Person may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding;
provided, however, that failure to so notify

 

22



--------------------------------------------------------------------------------

the Indemnifying Person shall not relieve such Indemnifying Person from any
liability hereunder except to the extent the Indemnifying Person is prejudiced
as a result thereof. In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless (i) the Indemnifying
Person and the Indemnified Person shall have mutually agreed to the contrary,
(ii) the Indemnifying Person has failed within a reasonable time to retain
counsel reasonably satisfactory to the Indemnified Person or (iii) the named
parties in any such proceeding (including any impleaded parties) include both
the Indemnifying Person and the Indemnified Person, the Indemnifying Person
proposes to have the same counsel represent it and the Indemnified Person, and
representation of both parties by the same counsel would, in the opinion of
counsel, be inappropriate due to actual or potential differing interests between
them. In no event shall the Indemnifying Person be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. It is understood
that the Indemnifying Person shall reimburse all such reasonable fees and
expenses actually incurred upon delivery to the Indemnifying Person of
reasonable documentation therefor setting forth such expenses in reasonable
detail unless a bona fide dispute exists with respect to such expenses. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final, non-appealable judgment for the plaintiff, the Indemnifying
Person agrees to indemnify any Indemnified Person from and against any Losses by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is a
party, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding and no admission of fault on the part of the Indemnified Party.

 

Payments made by any Indemnifying Person under this Section 8 shall be limited
to the amount of any liability or damage that remains after deducting therefrom
any insurance proceeds and any indemnity, contribution or other similar payment
recovered by the Indemnified Person from any third party with respect thereto.

 

Notwithstanding anything to the contrary set forth herein, no Indemnified Person
shall be entitled to be indemnified pursuant to this Section 8 for any Loss to
the extent such Loss arises as a result of the Indemnified Person’s gross
negligence or willful misconduct; provided, however, that the Indemnifying
Person shall pay the expenses incurred by any such Indemnified Person hereunder,
as such expenses are incurred, in connection with any proceeding in advance of
the final disposition, so long as the Indemnifying Person receives an
undertaking by such Indemnified Person to repay the full amount advanced if
there is a final determination that such Indemnified Person failed the standards
set forth above or that such Indemnified Person is not entitled to
indemnification as provided herein for other reasons; and provided, further,
that the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or a plea

 

23



--------------------------------------------------------------------------------

of nolo contendere or its equivalent, shall not, of itself, create a presumption
that such Indemnified Person was either grossly negligent or engaged in willful
misconduct.

 

The remedies provided for in this Section 8 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

 

In circumstances in which the indemnity agreement provided for in the preceding
paragraphs of this Section 8 is unavailable to, or insufficient to hold
harmless, an Indemnified Party in respect of any Losses, each Indemnifying
Party, in order to provide for just and equitable contribution, shall contribute
to the amount paid or payable by such Indemnified Party as a result of such
Losses, including reasonable legal or other expenses incurred, as incurred, in
such proportion as is appropriate to reflect (i) the relative benefits received
by the Indemnifying Party on the one hand and the Indemnified Party on the other
from the offering of the Securities or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the Indemnifying Party on the one hand
and the Indemnified Party on the other in connection with the breach that
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof). The relative fault of the parties shall be determined by reference to,
among other things, any equitable considerations appropriate in the
circumstances. The Company and the Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph. For purposes of this paragraph, each person, if any, who controls any
of the Purchasers within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act shall have the same rights to contribution as
such Purchaser. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

The indemnity agreements and contribution provisions contained in this Section 8
and the representations and warranties of the Company, and the Purchasers set
forth in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Purchaser or any person controlling any Purchaser or by
or on behalf of the Company, its officers or directors or any other person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 

9. Purchaser Participation Right.

 

(a) Right. In the event that, prior to June 4, 2007, the Company proposes to
issue equity securities or other securities directly or indirectly exercisable
for or convertible into equity securities (other than Excluded Issuances set
forth in Section 9(c) below), the Company shall offer each Purchaser the
opportunity to purchase, on the same terms and conditions as those offered to
all other purchasers and pursuant to documentation reasonably satisfactory to
the Company and the Purchasers, a percentage of such securities that is equal to

 

24



--------------------------------------------------------------------------------

the percentage of the Company’s Common Stock owned by each Purchaser immediately
prior to such transaction, counting as Common Stock (on an
as-converted-to-Common Stock basis, without regard for limitations on conversion
or exercise contained in the Transaction Documents) for the purposes of
determining such percentage all issued and outstanding securities of the Company
that are exchangeable or exercisable for, or convertible into, Common Stock
(“Pro Rata Portion”).

 

(b) Procedure for Exercise.

 

(i) The Company shall deliver to each Purchaser a written notice (the “Offer
Notice”) of any proposed or intended issuance or sale or exchange (the “Offer”)
of the securities being offered (the “Offered Securities”) pursuant to
Section 9(a) above at least fifteen (15) days prior to any such issuance or sale
or exchange, which Offer Notice shall (x) identify and describe the Offered
Securities, (y) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Purchasers a Pro Rata Portion of the Offered Securities allocated among
such Purchasers based on such Purchaser’s pro rata portion of the aggregate
principal amount of Securities purchased hereunder (the “Basic Amount”).

 

(ii) To accept an Offer, in whole or in part, such Purchaser must deliver,
subject to clause (iv) below, an irrevocable written notice to the Company prior
to the end of the fifteenth (15th) day after such Purchaser’s receipt of the
Offer Notice (the “Offer Period”), setting forth the portion of such Purchaser’s
Basic Amount, if any, that such Purchaser elects to purchase (the “Notice of
Acceptance”).

 

(iii) The Company shall have twenty (20) business days from the expiration of
the Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Purchasers (the “Refused Securities”), only at a price and upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
the Company than those set forth in the Offer Notice.

 

(iv) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 9(b)(iii) above), then each Purchaser may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Purchaser elected to purchase
pursuant to Section 9(b)(ii) above multiplied by a fraction, (i) the numerator
of which shall be the number or amount of Offered Securities the Company
actually proposes to issue, sell or exchange (including Offered Securities to be
issued or sold to purchasers pursuant to Section 9(b)(iii) above) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Purchaser so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until

 

25



--------------------------------------------------------------------------------

such securities have again been offered to the Purchasers in accordance with
Section 9(b)(i) above.

 

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Purchasers shall acquire from the Company, and
the Company shall issue to the Purchasers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 9(b)(iv) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.

 

(vi) Any Offered Securities not acquired by the Purchasers or other persons in
accordance with Section 9(b)(iii) above may not be issued, sold or exchanged
until they are again offered to the Purchasers under the procedures specified in
this Agreement.

 

(c) Excluded Issuances. The participation rights set forth in this Section 9
shall not apply to the following issuances (the “Excluded Issuances”): (i) the
sale or issuance of the Securities under the Transaction Documents; (ii) the
grant by the Company of equity issuances under its equity incentive and stock
option plans, including any such plans approved by the Company’s Board of
Directors and stockholders in the future and any equity issuances in exchange
for any existing employee stock options for the purpose of repricing such
employee stock options; (iii) the grant or issuance by the Company of Common
Stock options or warrants as full or partial payment of a customary advisory fee
payable to a nationally recognized bank or investment bank in connection with a
strategic transaction or financing; (iv) the issuance by the Company of any
shares of Common Stock upon the exercise of an option or warrant or the
conversion of a security (including, for the avoidance of doubt, the Company’s
2.5% Series B Convertible Preferred Stock, par value $.001 per share)
outstanding on the date hereof (provided that the terms of such options or
warrants or securities are not amended or modified in any manner after the date
hereof) or an option or warrant issued or granted in compliance with this
paragraph; (v) shares issued pursuant to the Company’s employee stock purchase
plans, including any such plans approved by the Company’s Board of Directors and
stockholders in the future; (vi) shares of Common Stock issued in connection
with any stock split or subdivision, stock dividend or recapitalization of the
Company; (vii) shares of Common Stock or warrants issued in connection with
acquisitions by or of the Company, whether by merger, consolidation, sale of
assets, sale or exchange of stock or otherwise, occurring after the Closing
Date, the primary purpose of which is not to raise equity capital; (viii) shares
of Common Stock or warrants issued in connection with a joint venture, strategic
alliance or other commercial relationship, the primary purpose of which is not
to raise equity capital; (ix) shares of Common Stock pursuant to a bona fide
firm commitment underwritten public offering with gross proceeds to the Company
of at least $25 million with a nationally recognized underwriter (it being
understood, however, that the Company shall use its reasonable best efforts to
cause the underwriter of any such public offering completed on or before June 4,
2007 to allocate five percent (5%) of the Common Stock to be issued pursuant to
such public offering for purchase by

 

26



--------------------------------------------------------------------------------

the Purchasers collectively as a group, such allocation to be distributed pro
rata among such Purchasers); and (x) issuances of equity securities, including
without limitation pursuant to Section 3(a)(9) of the Securities Act, in
exchange for the Company’s existing outstanding indebtedness, including without
limitation issuances of Common Stock in exchange for the Company’s 5.25%
Convertible Subordinated Debentures due 2006.

 

10. Lock-Up. The Company hereby agrees that, without the prior written consent
of the Majority Holders, it will not, (x) during the period ending forty five
(45) days after the Closing Date, (i) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock,
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (i) or (ii) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise, and (y) during the period ending on the later of the date sixty
(60) days after the Closing Date and the date the Initial Shelf Registration
Statement (as defined in and required under the Registration Rights Agreement)
is initially filed, file with the SEC a registration statement under the
Securities Act relating to any additional shares of its Common Stock or
securities convertible into, or exchangeable or exercisable for, any shares of
its Common Stock. The foregoing sentence shall not apply to Excluded Issuances
except for Excluded Issuances of the type described in Section 9(c)(ix).

 

In addition, the Company agrees to use its best efforts during the period ending
ninety (90) days after the Closing Date to prevent its executive officers and
directors, in the aggregate, from taking any of the actions set forth in clauses
(i) and (ii) in the immediately preceding paragraph with respect to in excess of
250,000 shares of Common Stock in the aggregate for all executive officers and
directors without the prior written consent of the Majority Holders; provided,
however, that the foregoing covenant shall not apply to (i) any bona fide gift
and (ii) sales of shares by such persons of Common Stock purchased under the
Company’s employee stock purchase plans approved by the Company’s Board of
Directors and stockholders now or in the future.

 

11. Termination. The Purchasers may terminate this Agreement by notice given to
the Company executed by the Purchasers purchasing more than fifty percent
(50%) of the aggregate principal amount of the Firm Notes hereunder as set forth
on Schedule I hereto, (except in the case of clauses (i) and (v), which
termination right may be exercised by each Purchaser as to itself but not the
other Purchasers), if prior to the Closing Date (i) in the sole judgment of a
Purchaser a Material Adverse Effect shall have occurred between the date hereof
and the Closing Date, (ii) trading in any securities of or guaranteed by the
Company or securities generally on the New York Stock Exchange, Inc., the
American Stock Exchange or the Principal Market shall have been suspended or
materially limited, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by United
States or New

 

27



--------------------------------------------------------------------------------

York State authorities, (v) there shall have been (A) an outbreak or escalation
of hostilities between the United States and any foreign power, or (B) an
outbreak or escalation of any other insurrection or armed conflict involving the
United States or any other national or international calamity or emergency, or
(C) any material change in the financial markets of the United States which, in
the case of (A), (B) or (C) above and in the sole judgment of a Purchaser, makes
it impracticable or inadvisable to proceed with the transactions contemplated by
this Agreement or (vi) the failure of the Company to satisfy the conditions set
forth in Section 6 of this Agreement on or before the date that is ten
(10) calendar days after the date of this Agreement; provided, in each case,
that the party seeking to terminate this Agreement is not then in material
breach of this Agreement.

 

12. Effectiveness. This Agreement shall become effective upon the execution and
delivery hereof by the parties hereto.

 

13. Parties. This Agreement shall inure to the benefit of and be binding upon
the Company and the Purchasers, any controlling persons referred to herein and
their respective successors and, with respect to the Purchasers, their Permitted
Assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any other person, firm or corporation any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision herein contained. No purchaser of Securities from the Purchasers shall
be deemed to be a successor by reason merely of such purchase, and rights under
this Agreement may be assigned by the Purchasers only to Permitted Assigns. For
purposes of this Section 13, “Permitted Assigns” shall mean: (i) an “affiliate”
(as defined in Rule 501(b) of Regulation D) of the Purchaser to whom Securities
are assigned and (ii) a pledgee (or a transferee of such pledgee) that succeeds
to the Securities in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities.

 

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed by registered or certified
mail, postage prepaid, return receipt requested, or otherwise delivered by hand
or by messenger.

 

Notices to the Purchasers shall be given at the address as set forth on Schedule
I hereto, with a copy to (solely for informational purposes):

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer Klein, Esq.

 

Notices to the Company shall be given to the Company at:

 

11701 Luna Road

Dallas, Texas 75234

Attention: General Counsel

Telephone: (469) 357-1000

Facsimile: (469) 357-6566

 

28



--------------------------------------------------------------------------------

with a copy to (solely for informational purposes):

 

Dechert LLP

30 Rockefeller Plaza

New York, New York

Telephone: (212) 698-3500

Facsimile: (212) 698-3599

Attention: Bruce B. Wood, Esq.

 

15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. To the fullest extent
permitted by applicable law, the Company hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State court or Federal court sitting
in the County of New York in respect of any suit, action or proceeding arising
out of or relating to the provisions of this Agreement and irrevocably agree
that all claims in respect of any such suit, action or proceeding may be heard
and determined in any such court. The parties hereto hereby waive, to the
fullest extent permitted by applicable law, any objection that they may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court, and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

16. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
instrument; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

 

17. Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.

 

18. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

29



--------------------------------------------------------------------------------

19. Amendments and Waivers. Any term of this Agreement may be amended, modified
or supplemented only with the written consent of the Company and the holders of
more than fifty percent (50%) of (x) the then-outstanding aggregate principal
amount of the Notes with respect to amendments, modifications and supplements
relating to the Notes and (y) the then outstanding number of Warrants with
respect to amendments, modifications and supplements relating to the Warrants.
Neither this Agreement nor any term hereof may be waived, discharged or
terminated (either generally or in a particular instance and either
retroactively or prospectively) other than by a written instrument signed by the
party against whom enforcement of any such waiver, discharge or termination is
sought.

 

20. Entire Agreement. This Agreement and the documents referenced herein
constitutes the full and entire understanding and agreement among the parties
with regard to the subject matters hereof.

 

21. Survival. The respective representations, warranties, covenants and
agreements of the Company and the Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect and will survive delivery of
and payment for the Securities sold hereunder and any termination of this
Agreement.

 

22. Independence of Purchasers. The obligations of each Purchaser under any
Transaction Document are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under any Transaction Document.
Nothing contained herein or in any other Transaction Document, and no action
taken by the Purchasers pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents, and the Company
acknowledges that the Purchasers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. The Purchasers represent and warrant that they are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents and confirm that they have or legal
counsel has on their behalf independently participated in the negotiation of the
transaction contemplated hereby. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

23. Transfers. Each Purchaser agrees to offer, sell or otherwise transfer the
Securities, prior to the date which is two (2) years after the original issue
date of the Securities, only (a) to the Company or any parent or subsidiary
thereof, (b) for so long as the Securities are eligible for resale pursuant to
Rule 144A, to a person it reasonably believes is a “Qualified Institutional
Buyer” (as defined in Rule 144A) that purchases for its own account or for the
account of a Qualified Institutional Buyer to which notice is given that the
transfer is being made

 

30



--------------------------------------------------------------------------------

in reliance on Rule 144A, (c) pursuant to a registration statement which has
been declared effective under the Securities Act or (d) pursuant to another
available exemption from the registration requirements of the Securities Act,
subject to the Company’s and the Trustee’s right prior to any such offer, sale
or transfer pursuant to clause (d) to require the delivery of an opinion of
counsel, certification and/or other information reasonably satisfactory to each
of them, and in each of the foregoing cases, a certificate of transfer in the
form specified in the Indenture and the Notes is completed and delivered by the
transferor to the Trustee.

 

[signature page follows]

 

31



--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please sign and
return four counterparts hereof.

 

Very truly yours, i2 TECHNOLOGIES, INC. By:   /s/ Michael Berry     Name:  
Michael Berry               Title:   EVP, CFO          

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

 

PURCHASERS: HIGHBRIDGE INTERNATIONAL LLC By:   HIGHBRIDGE CAPITAL MANAGEMENT,
LLC By:   /s/ Adam Chill     Name:   Adam J. Chill             Title:   Managing
Director        

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

 

PURCHASERS: MARATHON GLOBAL CONVERTIBLE MASTER FUND LTD. By:  

/s/ Jamie Raboy

--------------------------------------------------------------------------------

    Name:   Jamie Raboy               Title:   Authorized Signatory          

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

 

PURCHASERS: LEONARDO, L.P.

By:   LEONARDO CAPITAL MANAGEMENT, INC.,
its General Partner

By:   ANGELO, GORDON & CO., L.P.,
its Director

By:   /s/ Michael Gordon     Name:   Michael L. Gordon                 Title:  
Chief Operating Officer            

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

 

PURCHASERS: AMATIS LIMITED By:   AMARANTH ADVISORS L.L.C.

By:   /s/ Karl Wachter     Name:   Karl Wachter               Title:  
Authorized Signatory          

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

 

PURCHASERS: DEUTSCHE BANK AG LONDON By:   /s/ Andrea Leung     Name:   Andrea
Leung               Title:   Attorney-in-Fact          

 

[SIGNATURE PAGE TO PURCHASE AGREEMENT]